Citation Nr: 9934412	
Decision Date: 12/09/99    Archive Date: 12/16/99

DOCKET NO.  98-12 040A	)	DATE
	)
	)



THE ISSUE

Whether a March 1976 decision of the Board of Veterans' 
Appeals denying service connection for low back strain, 
arthritis of the left knee and claimed left hip disability 
should be revised or reversed on the grounds of clear and 
unmistakable error.



REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel




FINDINGS OF FACT

1.  The veteran filed a motion with the Board of Veterans' 
Appeals (Board) in August 1998 seeking the Board's review of 
a March 1976 Board decision denying service connection for 
low back strain, arthritis of the left knee and claimed left 
hip disability to determine whether that decision involved 
clear and unmistakable error (CUE).

2.  The Board received notice in October 1999 that the CUE 
review motion has been withdrawn.


CONCLUSION OF LAW

Such motion having been withdrawn, a motion seeking the 
Board's review of the March 1976 Board decision denying 
service connection for low back strain, arthritis of the left 
knee and claimed left hip disability to determine whether 
that decision involved clear and unmistakable error should be 
dismissed.  38 C.F.R. § 20.1404(f) (1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Board of Veterans' Appeals Rule of Practice 1404(f) at 38 
C.F.R. § 20.1404(f) (1999), permits a party to withdraw a 
motion to review a final Board decision to determine whether 
CUE exists in that decision.  Inasmuch as the motion for CUE 
review in this case has now been withdrawn, the motion should 
be dismissed, without prejudice to refiling, as provided by 
38 C.F.R. § 20.1404(f).



ORDER

The motion is dismissed without prejudice to refiling.



		
	SHANE A. DURKIN
Member, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West 1991 & Supp. 
1999); Wilson v. Brown, 5 Vet. App. 103, 108 (1993) ("A 
claimant seeking to appeal an issue to the Court must first 
obtain a final BVA decision on that issue.")  This dismissal 
under 38 C.F.R. § 20.1404(f) is not a final decision of the 
Board.  38 C.F.R. § 20.1409(b) (1999).  This dismissal 
removes your motion from the Board's docket, but you may 
refile the motion at a later date if you wish.


